Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “wherein the CSI-RS is repeatedly transmitted through a plurality of beams, wherein the configuring of the beam includes: reconstructing a CSI-RS transmitted in a specific antenna port among the plurality of antenna ports using a CSI-RS repeatedly received through a specific beam among the plurality of beams, calculating a reception signal-to-interference-noise-ratio (SINR) and/or signal-to-noise ratio (SNR) through the reconstructed CSI-RS, and performing a beam sweeping operation for beam configuration through the plurality of beams based on the reception SINR and/or SNR.”
 	Independent claim 11 requires “wherein the CSI-RS is repeatedly transmitted through a plurality of beams, wherein, in the configuring of the beam, the processor is configured to: reconstruct a CSI-RS transmitted in a specific antenna port among the plurality of antenna ports using a CSI-RS repeatedly received through a specific beam among the plurality of beams, calculate a reception signal-to-interference-noise-ratio (SINR) and/or signal-to-noise ratio (SNR) through the reconstructed CSI-RS, and perform a beam sweeping operation for beam configuration through the plurality of beams based on the reception SINR and/or SNR.”
 	
The prior art of record (in particular, Li et al (US 2016/0080052) (hereinafter Li) does not disclose, with respect to claim 1, “wherein the CSI-RS is repeatedly transmitted through a plurality of beams, wherein the configuring of the beam includes: reconstructing a CSI-RS transmitted in a specific antenna port among the plurality of antenna ports using a CSI-RS repeatedly received through a specific beam among the plurality of beams, calculating a reception signal-to-interference-noise-ratio (SINR) and/or signal-to-noise ratio (SNR) through the reconstructed CSI-RS, and performing a beam sweeping operation for beam configuration through the plurality of beams based on the reception SINR and/or SNR” as claimed.  Rather, Li discloses “Non-zero power channel state information reference signals (CSI-RS) are transmitted only on a subsampled pattern of antennas within an antenna array. Based on the transmitted CSI-RS, channel state information is determined for all antennas within the antenna array by” (see Li, p. [0004]).  Moreover, Li discloses “an eNB configures a UE with 2 CSI processes, a first CSI process with 4 or 8 antenna ports (associated with the horizontal dimension) and a second CSI process with 2, 4 or 8 antenna ports (associated with the vertical dimension). For each CSI process, CSI-RS ports will be virtualized (i.e., a certain weight vector is applied) and then mapped to a subset of, or even all of, the physical antennas shown in FIG. 7. Based on PMI feedback of CSI process 1 and CSI process 2, the eNB can estimate a horizontal phase progression, a vertical phase progression, a cophasing factor, or any combination of these variables, and reconstruct channel responses for all the antennas” (see Li, p. [0218]). The same reasoning applies to claim 11.  Accordingly, claims 1, 4-11 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477